﻿At the outset of this statement before the forty-third session of the General Assembly of the United Nations, we extend our respectful greetings to the President, Mr. Dante Caputo, Minister of Foreign Relations and Worship of the Republic of Argentina, and we sincerely hope that, under his wise guidance, this session will be crowned with success and result in meaningful solutions towards international peace and security.
Similarly, we hail our Secretary-General, Mr. Javier Perez de Cuellar, to whom we express our gratitude for his tireless and fruitful efforts for peace at a time when his worthy endeavours have brought the world lofty victories that lend this Organisation a role of universal leadership. Just recognition of these efforts is clearly expressed by the recent award of the 1988 Nobel Peace Prize to the United Nations peace-keeping forces, to our great satisfaction.
Since 1945 the Republic of Paraguay has never doubted that the world needs an Organization respected by all States, based on international law and the noble principles of justice, peace and security, which would at all times guarantee the peaceful settlement of disputes, continuing social and economic development, respect for the principle of non-intervention in the internal affairs of States, and other no less important principles, such as the territorial integrity of States and the equality of all countries under the law.
We have never understood the position of those States which, forgetting their moral obligations to the Organization, do not take advantage of this forum for the settlement of international conflicts, thus depriving the United Nations of its leading role, which must be recognized because of the purposes for which it was founded.
Today our hopes are rising once more because the importance of the United Nations is being recognized with new understanding wherever problems of international law have to be solved, thanks to the productive work of the Secretary-General and his special representatives and to the change of attitude which at last seems to have occurred, so that States are  prepared to reach solutions to their disputes with the help of our Organization.
On behalf of the Republic of Paraguay, I wish to express our satisfaction at the good news that preceded the opening of this session of the General Assembly of the possibility of chronic conflicts being solved through the effective intervention of our Organization. We hope that time will prove that we are right, that what now presents itself as merely the glimmer of a solution will become an effective reality, to the benefit of all peoples, and that It may be said once  again that there was a moment in history when Governments gave the United Nations effective means of solving problems that had seemed insoluble. Such is the case with regard to the Persian Gulf war the gradual withdrawal of foreign troops from Afghanistan, the possibility that foreign soldiers will be withdrawn from Cambodia·, the possibility of a peace agreement between Angola, Cuba and the Republic of South Africa; and the beginning of a dialogue, in auspicious conditions, between the two communities in Cyprus.
I cannot do better than recall here certain passages from the statement made in this forum by the President of the Republic of Paraguay, General Alfredo Stroessner, at the third special session of the General Assembly devoted to disarmament. We said: “I am honoured to bring to this lofty forum the voice of the Republic of Paraguay, the thinking of a nation truly dedicated to peace, which shares universal ideals of security, freedom, justice and development. The Republic of Paraguay firmly upholds the principles of non-intervention in the internal affairs of other States, the legal equality o£ nations and the self-determination of peoples. In all international forums we maintain clear positions in favour of relations between nations based on fair legal principles of mutual respect and co-operation.
In the United Nations and in the Organization of American States (OAS), we uphold the principles of friendship and co-operation, with full confidence in the beneficial results that accrue whenever relations between States are established with goodwill and in a spirit of solidarity. At all international events, conferences and meetings we speak the constructive language of peace, thus projecting the reality being led by the Republic of Paraguay. Paraguayan constitutional law takes as its essential principles respect for international law; condemnation of wars of aggression and conquest and all forms of colonialism and imperialism, the peaceful settlement of international disputes by lawful means; respect for human rights and the sovereignty of peoples; and the aspiration to live at peace with all nations." (A/S-lS/PV,e, pp. 3, 4)
The desire of the peoples for a genuine peace that will improve their relations with each other is universal. Nations, without exception, cherish international law and view with concern the unilateral decisions taken by certain States in their relations with other countries, which damage not only the prestige of the United Nations but also the essential principles of its Charter, the purpose of whose adoption was to banish the evil of war, injustice, the predominance of brute force, foreign intervention in the affairs of other States, and all the other evils that affect the relations between peoples.
My country takes this opportunity to express its gratitude to the whole United Nations system for the work it does in all areas, and especially for the efforts made on behalf of land-locked countries with a relatively low degree of development. We are grateful for the continuing assistance of the United Nations Development Programme (UNDP), which has carried out and follows up so many projects all over the world to reset the need for technology to be at the disposal of less developed countries. At the risk of repeating ourselves, we must say that this victory of our times puts an inescapable moral obligation on the wealthiest countries at a time when extreme poverty robs men of their dignity in so many parts of the world. The poor in La tin America number 173 million. Of this number, in 1985, 61 million lived in extreme poverty. If this trend continues, the poor in Latin America will number 204 million by 1990, according to the UNDP. That body also says that there is a social debt of 3280 million - the sum that these countries would have to invest to eradicate poverty.
These really shocking figures must, of course, be seen in relation to the foreign debt problem of the countries of Latin America, at a time when development demands new investments, and the prices of raw materials from the developing world are not remunerative. Although the Republic of Paraguay, fortunately, is not in the same situation as many other countries of the region, we feel complete solidarity with all those who see their future jeopardized by this problem, which is so radically bound up with development and the improvement of living standards. This problem requires not only economic but also political solutions which recognize the moral obligation of the super-industrialized world to the less developed countries. In 1987 the regional foreign debt amounted to $410 billion, and in the last five years the continent has remitted 3150 billion to the international banking system just for debt servicing, amortization and interest, without reducing the capital debt, which in fact has increased because of new loans, in a dangerous race between attempts to improve the life of the majority of our peoples and the unfair distribution of income between North and South.
The problem of the foreign debt is so serious that recent United Nations reports advise creditors to reduce the amounts owed by up to 30 per cent, because otherwise there will be no possibility of fulfilling commitments or resolving satisfactorily the problems deriving from this troubling question. Highly specialized Latin American technical organizations have expressed the opinion that solution of the foreign debt problem is very closely related to an increase of trade in the region and a substantial improvement in the prices for commodities at which the debtor countries sell to the industrialised world.
The Secretary-General's report on the work of the Organization deserves our praise. We ate familiar with the Secretary-General's commitment to fulfil his difficult and noble responsibilities as a man of peace, conciliation und dialogue at the international level. There are always factors which undermine world order and peace and which are not precisely within the area of competence of the United Nations, but time has shown that selfish, unilateral decisions are becoming more rare, especially in the light of what is happening at the present time, which shows that the work of the Organization and the Secretary-General is having positive results, despite the many difficulties on the thorny path of peace, justice and the peaceful settlement of disputes. 
The Republic of Paraguay is experiencing an encouraging growth in its economy. For example, the rate of growth of our gross national product, which was 4.3 per cent in 1987, has reached almost 6 per cent this year as a consequence of good prospects, basically in the agricultural sector. Therefore, despite the adverse world economic conditions, the Republic of Paraguay - according to a report by the World Bank - is among the countries with the highest average rate of growth during the past two decades. Sources in the Economic Commission for Latin America confirm that the cumulative growth rate of the gross national product from 1980 to 1987 was 16.9 per cent - one of the highest rates among the Latin American non-oil-exporting countries.
This forward movement of the Paraguayan economy is the result of putting into effect a plan to give an impetus to the economy, that has been done with discipline and austerity, in a climate of peace and serenity.
The economic and financial strategy and the great efforts that have been exerted have had and still have the objective of achieving continuing development, to counteract the adverse trends in the terms of trade, the burden of amortizations and interest payments, and the low investment inflow. Those factors compel all the developing countries to take strong economic adjustment measures.
Nevertheless, despite the unsteady evolution of the world economy owing to restrictions on international trade and the Latin American external-debt problems, the Republic of Paraguay continues its efforts to promote a better quality of life, education and public health within the country; it also continues to encourage agricultural and industrial development as well as doing a great deal of work on the basic infrastructure. On the other hand, because of the brotherly ties of friendship between my country and its neighbours, we have in mind large-scale integration projects which will have a broad and favourable impact on development within Latin America. In that regard, it should be noted that, with the beginning of the commercial operation of turbines 12 and 13, envisaged for the end of this year, Itaipu - the largest dam in the world, built jointly with the Government of the Federative Republic of Brazil - will generate 9,100,000 kilowatts. Similarly, there has been no interruption in the construction of the Yacireta hydroelectric dam on the Parana River, with a power of 4,050,000 kilowatts, or the construction of an international 2,600-metre bridge, which is now nearing completion. Both projects are being carried out in conjunction with the Argentine Republic. These large undertakings have already had the following positive effects·, the availability of abundant electric power·, possibilities for electro-intensive industries and the export of the energy from those industries·, the electrification of villages and towns in the interior of the country, from which 289 communities have so far benefited.
We should also emphasize the facilities that are granted to us by brotherly countries in free ports such as Paranagua and Rio Grande do Sur in Brazil, Rosario and Buenos Aires in Argentina, Nueva Palmira and Montevideo in Uruguay, Antofagasta in Chile, and Matarani in Peru·, the latter two are on the Pacific coast.
I mention those examples of growth, efforts and sacrifices in order to demonstrate the vigour of a Government that is aware of its responsibilities and is seeking a quality of life for its people that is in keeping with the progress of our civilization.
On 15 August this year, a new period in the life of the Government began, in conformity with the national Constitution. That Constitution was promulgated in 1967; it was the undisputed product of the National Constituent Assembly, made up of four political parties. The elections for the five-year period 1988 to 1993 were free and direct, in accordance with the provisions of the electoral law. The right to vote was exercised, as usual, with many options and within the specific time-limit established by the law. The three branches of State power are functioning freely, and the nation is moving towards the attainment of better goals of progress and development in a multi-patty environment open to all democratic political trends that are in keeping with legal rules that are the same for everyone.
The Persian Gulf war has been and still is a matter of concern to the Republic of Paraguay. It appears that the war has come to an end, thanks to the skilful negotiations carried out by the Secretary-General and to the moral authority of our Organization. We applaud the good spirit shown by the parties involved, who have rejected intolerance and chosen, instead, conciliatory dialogue. The Republic of Paraguay hopes that these efforts will succeed, so that world peace may be strengthened.
Another cardinal subject among the International conflicts threatening international peace and security continues to be the thorny question of Afghanistan. That question can be summed up as armed intervention by a super-Power that shows contempt for the principles of the self-determination of peoples and non-intervention in the internal affairs of nations. The news about the gradual withdrawal of the occupying troops indicates another extraordinary achievement by the United Nations. That is a source of satisfaction to the international community and a sign that international practice is again moving towards respect for the sovereignty of States, in accordance with another principle, the juridical equality of nations. We hope that the withdrawal of all the troops will soon be a fact, for the sake of the institutions on which the ethical order of international life and respect among nations is based. 
We note with interest the developments in the informal talks that were held recently, at the request of Indonesia and other members of the Association of South-East Asian Nations, to consider the serious problem of Kampuchea in the context of the search for a long-term political solution in keeping with the resolutions of our Organization. The withdrawal of the foreign military forces remains the pre-condition for the restoration of Kampuchea's sovereignty, independence and self-determination.
The problems of the Middle East and Lebanon persist. There has still been no positive response to efforts by the international community to restore peaceful and tolerant coexistence to that region. In response to the call for a peace conference concerning the region, dissident voices have been raised alleging that such a peace conference would be useless; but no suggestions have been made for an alternative under which the parties could give up their radical, conflicting positions. The Republic of Paraguay repeats that any arrangement that is reached must be in accordance with the provisions of Security Council resolution 242 (1967), and that two fundamental principles must be respected in any resolution that may be adopted full recognition of the sovereign existence of the State of Israel, and the Palestinian people's right to exist and to have a homeland. The problem of Lebanon continues to be of concern to all men and women in the world. It is time to end this irrational war that has destroyed a country which was a centre of peace and progress but in which today these is an ever-increasing spirit of belligerency and destruction.
The recent events with regard to the Cyprus question open up encouraging prospects for the solution of the problem, as the Secretary-General points out in his report. The parties have resumed their talks, and with the good offices which the Security Council has requested the Secretary-General to exercise, commitments to co-operate have been made. The Republic of Paraguay very much hopes that through direct dialogue between the parties, and with the Secretary-General following up the progress achieved in the preliminary stages, the fundamental objective desired by the international community can be achieved - that is, to see the people of Cyprus living in peace and harmony within the concert of nations.
The Government of the Republic of Paraguay, in accordance with a tradition that has not varied since it participated in the founding of the United Nations, will lend its solidarity and co-operation to any initiatives that obtain the required consensus to be put into effect, for the good of the Organization and the international community - initiatives ranging from the financial strengthening of the institution to the peaceful solution of the various problems with which it is confronted. The position of Paraguay on human rights has always been one based on justice without giving offence, with a view to maintaining the highest levels of coexistence between Governments and nations. Similarly, the right to life, liberty and property are and will continue to be guaranteed by the terms of the Constitution and by law, in keeping with the Universal Declaration of Human Rights.
The Republic of Paraguay has in all forums always rejected both the nuclear and the conventional arms race, since it entails wasting billions of dollars while there is an urgent need for economic and social development. International security, the process of development and peace based on respect for the dignity of all nations, law and the right to life can be achieved only by the cessation of the arms race both in the rich industrialized countries and in countries that need these resources to promote their development.
Another scourge on mankind that negatively affects the very structure of human life is terrorism. This practice continues to undermine the moral order of human existence and its fatal consequences have shocked nations that cherish peace, order and respect for human life without distinction of any kind, such as nationality, colour, origin or opinion. It is time to be frank and ask ourselves whether our countries and our Organization have done enough to put an end to this horrendous scourge, for there is nothing so cowardly in the world and in the history of mankind as the murder of innocent human beings under the pretext of calling attention to certain issues that cannot be resolved in this way, by destroying man and his social institutions. The Republic of Paraguay, which has not experienced this madness that is terrorism or armed violence, urges all Member States which usually blame the existence of this evil on underlying causes to change their attitude and unreservedly support all initiatives to eliminate terrorism from the world. There is only one alternative for our Organization; either all countries agree to combat this cruel and bloody practice with all the force of morality and law or the Organization will lose its prestige and credibility before the peoples of the world, who see in the United Nations a valuable and irreplaceable instrument for putting an end to international terrorism.
My country's Government is combating the scourge of drugs with all its legal and moral strength. As the President of Paraguay, General Alfredo Stroessner, said before the General Assembly.
"With the Constitution and the laws, we are confronting those who are trying to weaken our free institutions, the detestable agents of that social cancer, the drug traffic." (A/S-15/PV.8, p. 11)
Our country has joined world efforts to terminate this pernicious activity. It took part in the last Vienna Conference on Drug Abuse and Illicit Trafficking and is giving full effect to the Declaration and broad plan of action which emanated from that international conference. Our legislative branch is currently engaged in preparing a new law to suppress drug trafficking, for we know that our legislation must reflect this sad moment for mankind which is destabilizing its free institutions and corrupting the human person.
Vie firmly believe that our Organization has now readied a high point in its activities for international peace and security. We trust that its valuable co-operation with the Organization of American States (OAS) and the Latin American Economic System (SBLA) will continue to increase in the quest for a better future for our region and for all the world, for no one doubts the need for the existence and activities of regional organizations. The Republic of Korea has always been a country under international strict juridical order, respecting the law, ethical norms and international law. My Government understands that there is no obstacle standing in the way of its admission to the Organization, while keeping open the possibility for the People's Republic of Korea to do likewise. This request is justified by the fact that the United Nations must become increasingly universal, without any exceptions.
We fully appreciate what the law of the sea means to the world in the context of an increasingly interdependent and participating international community where countries are seeking agreements on improving the use of the resources of the sea without discrimination. My country firmly believes that the United Nations Convention on the Law of the Sea is proof of the progress made by mankind towards fairer goals. The Republic of Paraguay ratified that international instrument and will support its applicability in all forums of the world.
The world is closely following the work of this session of the General Assembly in this crucial time for the peaceful coexistence of peoples, when the media are reporting the activities of the Organization with regard to well-known hotbeds of conflict, death, desolation, misery and pain.
It is necessary to redouble our efforts in order to promote peace and security and overcome understandable differences and existing ideologies, united in our desire to serve mankind, making sure that the terror of war and the next war could indeed be the last if nuclear weapons are used - will never again grip the world. Let us continue together in the search for a future of love and understanding between men and peoples where no room is left for the hatred that kills, the hunger that undermines the dignity of the King of Creation, the terror that petrifies and converts us into wild beasts, and the intolerance that denigrates the moral quality of life in society. That is the only hope left to us in view of the arsenals that have been built up in the world. It is up to us, through conciliation, to convert this aspiration into reality.
We trust that the Supreme Creator will enlighten us and give us the necessary moral strength to continue to work for a world of peace and justice.
